Citation Nr: 0103374	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 9, 1998, for 
the assignment of a 100 percent evaluation for schizophrenic 
reaction, paranoid type, with post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. R. B.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted entitlement to a 100 
percent evaluation for schizophrenic reaction, paranoid type, 
with post-traumatic stress disorder (PTSD), effective from 
June 9, 1998.

Following a hearing before a member of the Board in December 
1999, the veteran submitted additional evidence consisting of 
medical statements regarding the veteran's disability.  The 
veteran's representative waived RO consideration of this 
additional evidence at the hearing.  Accordingly, the 
evidence has been considered by the Board in this decision.

Finally, the Board notes that in January 2000, the Board 
received correspondence from the veteran's congressional 
representative alleging clear and unmistakable error (CUE) in 
September 1969.  To the extent this correspondence raises an 
informal claim of CUE as to a prior rating decision, this 
matter is referred to the RO for any necessary action.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a November 1970 rating decision, the RO granted 
entitlement to service connection for schizophrenic reaction, 
paranoid type, evaluated as 50 percent disabling, effective 
from January 28, 1970.  The veteran was notified of that 
decision in December 1970.  He did not file a notice of 
disagreement as to that determination and the decision became 
final.  

3.  Private treatment records dated from October 8, 1996 
reflect notations of sleep difficulty, panic attacks, 
recurrent nightmares, intrusive thoughts, homicidal and 
suicidal thoughts, flashbacks, bouts of depression, feelings 
of impending doom, and an unkempt appearance.  

4.  On June 4, 1997, the RO received a statement from the 
veteran seeking entitlement to service connection for PTSD.

5.  In a September 1997 rating decision, the RO continued a 
50 percent evaluation for schizophrenic reaction, paranoid 
type, with PTSD.  

6.  In a December 1997 statement, a private physician opined 
that the veteran was occupationally and socially impaired 
with ongoing active paranoid delusional ideation, impaired 
memory, and severe mood changes.  He also stated the veteran 
was barely functioning effectively.

7.  In a February 1999 rating decision, the RO determined 
that a 100 percent evaluation was warranted for schizophrenic 
reaction, paranoid type, with PTSD, effective from June 9, 
1998.

8.  It was factually ascertainable that a 100 percent 
evaluation was warranted for service-connected schizophrenic 
reaction, paranoid type, with PTSD as early as October 8, 
1996.  




CONCLUSION OF LAW

The criteria for an effective date of October 8, 1996 for the 
assignment of a 100 percent evaluation for schizophrenic 
reaction, paranoid type, with PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations governing effective dates require 
that, unless provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increased compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefore.  See 38 U.S.C.A. § 5110(a).  The statutes also 
provide that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase in disability precedes the 
claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the veteran's application for 
increased benefits.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The veteran contends that an effective date of the date of 
his discharge from service is warranted for the assignment of 
a 100 percent disability evaluation.  However, a review of 
the record reflects that on October 20, 1970, the RO received 
the veteran's original claim for service connection.  In a 
November 1970 rating decision, the RO granted entitlement to 
service connection for schizophrenic reaction, paranoid type, 
evaluated as 50 percent disabling, effective from January 28, 
1970.  The veteran was notified of that decision in December 
1970.  The veteran did not file a notice of disagreement as 
to that determination and the decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  If there is a prior final decision, 
the effective date cannot be prior to that decision.  See 
Lalonde v. West, 12 Vet. App. 377 (1999).  The veteran filed 
no assertion or argument in support of an increased 
evaluation between November 1970 and June 1997.

On June 4, 1997, the RO received a statement from the veteran 
seeking entitlement to service connection for PTSD.  The 
veteran underwent a VA medical examination in August 1997 and 
a diagnosis of PTSD with psychotic features was noted.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned by the VA examiner.  The examination report notes 
that the veteran's personal hygiene appeared fair, there was 
no evidence of agitation or catatonia, and speech was slow, 
low, and monotonous.  The veteran's mood was depressed, his 
affect was blunted, and there was no facial expression.  The 
veteran denied experiencing any auditory hallucinations, but 
there was evidence of idea of references.  The veteran stated 
that he had had suicidal ideations at times, but denied any 
at that time.  It was noted the veteran experienced 
nightmares and flashbacks to Vietnam over and over again.  
His memory, especially recent memory, was described as poor.  
Calculations and concentration were also described as poor.  

On September 12, 1997, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, alleging 
PTSD, schizophrenic reaction, paranoid type, flat feet, and 
recurring athlete's foot.  

The RO apparently interpreted the June 1997 and September 
1997 statements as claims for an increased evaluation, 
because in a rating decision dated September 27, 1997, the RO 
continued a 50 percent evaluation for schizophrenic reaction, 
paranoid type, with PTSD.  The RO also denied entitlement to 
service connection for pes planus and athlete's foot.  The RO 
notified the veteran of that decision in a letter dated 
October 8, 1997. 

In December 1997, a private psychologist wrote the RO 
regarding the severity of the veteran's disability.  The 
psychologist noted that the veteran experienced delusions and 
visual hallucinations at times of great distress.  He opined 
that the veteran was occupationally and socially impaired 
with ongoing active paranoid delusional ideation, impaired 
memory, and severe mood changes.  He also stated the veteran 
was barely functioning effectively and his personal support 
system was especially fragile.  Although the letter is dated 
December 30, 1997, the record does not reflect the date this 
information was actually received by the RO.

In an April 1998 rating decision, the RO continued a 50 
percent evaluation for schizophrenic reaction, paranoid type, 
with PTSD.  The veteran was notified of that determination in 
an April 1998 letter from the RO.  

On June 24, 1998, the RO received notification from the 
veteran that he had been hospitalized for his service-
connected psychiatric disability since June 9, 1998.  

On December 18, 1998, the RO received a statement from the 
veteran indicating that he had filed a claim for PTSD two 
months earlier and also filed for an increased evaluation of 
his service-connected schizophrenic reaction.  The veteran 
also claimed entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability.  The Board notes that the record contains no 
correspondence from the veteran two months prior to December 
1998 seeking an increased evaluation.  

In a February 1999 rating decision, the RO determined that a 
100 percent evaluation was warranted for schizophrenic 
reaction, paranoid type, with PTSD, effective from June 9, 
1998. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  Separate diagnostic codes 
identify the various disabilities.  PTSD is rated under the 
portion of the Schedule for Rating Disabilities that pertains 
to mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The Board notes that evidence received within the one-year 
appeal period is considered to have been received in 
conjunction with the earlier claim, and if it showed 
entitlement, could serve to prevent an earlier decision from 
becoming final.  See Muehl v. West, 13 Vet. App. 159 (1999).  
The December 1997 statement from a private psychologist 
indicated that the veteran was occupationally and socially 
impaired with ongoing active paranoid delusional ideation, 
impaired memory, and severe mood changes.  It also stated 
that the veteran was barely functioning effectively.  The 
Board concludes that this statement indicates that the 
veteran's symptomatology more nearly approximated to a 100 
percent evaluation.  Thus, because it was received within the 
one-year appeal period for the September 1997 rating 
decision, that decision did not become final.  Therefore, the 
earliest possible effective date would be the date of receipt 
of the veteran's claim, June 4, 1997, or one year prior to 
that date if it was factually ascertainable that an increase 
in disability had occurred.  

The record reflects private treatment records dated from 
October 8, 1996.  The private treatment records dated in 
October and November 1996 reflect notations of sleep 
difficulty, panic attacks, recurrent nightmares, intrusive 
thoughts, homicidal and suicidal thoughts, flashbacks, bouts 
of depression, feelings of impending doom, and an unkempt 
appearance.  The Board is compelled to conclude that this 
evidence demonstrates that it was probably factually 
ascertainable that a 100 percent evaluation was warranted for 
schizophrenic reaction, paranoid type, with PTSD as of 
October 8, 1996.   Moreover, it seems reasonably certain that 
the process of substantial deterioration in his condition was 
set in motion about that time.  Thus, an effective date of 
October 8, 1996 is warranted for the assignment of a 100 
percent evaluation for schizophrenic reaction, paranoid type, 
with PTSD.  

The Board is cognizant of the veteran's contention that a 100 
percent evaluation is warranted effective as of the date of 
his discharge from service.  However, as previously noted, 
the veteran did not file a notice of disagreement as to 
November 1970 rating decision.  The Board notes that if the 
veteran wishes to raise a claim alleging CUE pursuant to 
38 U.S.C.A. § 5109 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.105(a) (2000), regarding the November 1970 rating 
decision or any other rating decision, he must do so with 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  


ORDER

An effective date of October 8, 1996, is warranted for the 
assignment of a 100 percent evaluation for schizophrenic 
reaction, paranoid type, with PTSD, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

